DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4, 7, 10-12, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allred et al., (US 2006/0029908).
Allred et al. teaches oral treatment compositions and their method of use (Abstract), wherein the treatment comprises “dispensing said oral treatment composition from said syringe onto said barrier layer, and placing said treatment composition from said syringe onto said barrier layer, and placing said oral treatment device over at least one of a person’s teeth or gums for a desired period of time” (see p. 18, Claim 31). 
Allred et al. teaches a specific embodiment of an oral treatment composition, e.g. a dental bleaching gel comprising 33.55% water (aqueous vehicle), 10.5% hydrogen peroxide (peroxide), 40.2% glycerin, 5.3% Carbopol 974 (crosslinked polyacrylate polymer), 2.3% sodium hydroxide (electrical conductivity conducting enhancing ingredient), 3% polyvinyl pyrrolidone (polymeric binder; clms. 11, 18), 0.1% EDTA Disodium, 0.6% natural peppermint oil (flavorant; clms.13, 14)  (Example 5, para. [0151] at p. 13). The composition does not comprise an alkali nitrate.
	The composition inherently has an electrical conductivity higher than 250 micorsiemens/cm, insofar as it comprises within 1-5% alkali hydroxide (see instant specification at p. 5, 3rd paragraph; see also Technological Background below).  
The prior art is anticipatory insofar as it teaches applying to the teeth a dental beaching gel with electrical conductivity higher than 250 microsiemens/cm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Allred et al., (US 2006/0029908).
Allred et al. teaches oral treatment compositions and their method of use (Abstract), wherein the treatment comprises “dispensing said oral treatment composition from said syringe onto said barrier layer, and placing said treatment composition from said syringe onto said barrier layer, and placing said oral treatment device over at least one of a person’s teeth or gums for a desired period of time” (see p. 18, Claim 31). 
Concerning tooth bleaching Allred et al. teaches, “Bleaching agents within the treatment composition according to the invention can have any desired concentration, i.e. between 1-90% by weight” (p. 8, para. [0093]); and tissue adhesion agents, e.g. Carbopol (crosslinked polyacrylate polymer), “are preferably included in an amount in a range of about 1% to about 50% by weight” (p. 7, para. [0074]), as per claim 8.
	The amount of glycerin (alcohol) is taught to be included in the compositions at 27.45% (Example 4, para. [0150], p. 13) which makes obvious the claimed range of 20-30%, as per claim 6.  
The compositions also may comprise propylene glycol (p. 9, para. [0103]), as per claim 17; 0.25% sodium fluoride (Example 4, para. [0150] p. 13) as per claim 9.  The hydrogen peroxide is taught to range from 1-90% (p. 8, para. [0093]). 
Flavoring ingredients are disclosed in the prior art; however the prior art does not teach a concentration range.  Since flavoring ingredients are result-effective, concerning taste, it would have been obvious to optimize a range, as per claim 13.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 IIA quoting In re Aller, 220 F.2d 454, 456 (105 USPQ 233)).
	
Allred et al. teaches a specific embodiment of a dental bleaching gel comprising 33.55% water (aqueous vehicle), 10.5% hydrogen peroxide (peroxide), 40.2% glycerin, 5.3% Carbopol 974 (crosslinked polyacrylate polymer), 2.3% sodium hydroxide (electrical conductivity conducting enhancing ingredient), 3% polyvinyl pyrrolidone (polymeric binder; clms. 11, 18), 0.1% EDTA Disodium, 0.6% natural peppermint oil (flavorant; clms.13, 14)  (Example 5, para. [0151] at p. 13). The composition does not comprise an alkali nitrate.
	The composition inherently has an electrical conductivity higher than 250 micorsiemens/cm, insofar as it comprises within 1-5% alkali hydroxide (see also Technological Background below).  
The polymeric binder, i.e. polyvinylpyrrolidone may be present as tissue adhesion agent “in a range of about 1% to about 50% by weight” (p. 6-7, para. [0073]-[0074]), as per claim 18.
	Assuming, purely arguendo, that the prior art lacks sufficient specificity to anticipate the claim, it would have been obvious to apply the compositions of Allred et al. to the oral cavity as claimed in an effort to bleach the teeth, as per the prior art method above. 
	
2) Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Allred et al., (US 2006/0029908), as applied to claim 16 above, in view of Fischer (US 5,232,342, cited in IDS).
	Allred et al., which is taught above, differs from claim 3 insofar as it does not teach a pH range for the compositions.

	Fischer teaches dental compositions for tooth bleaching comprising “carboxypolymethylene” (Abstract), where the preferred carboxypolymethylene is “Carbopol” (col. 5, lines 27-28).
	Fischer teaches, “Because carboxypolymethylene is a polycarboxylic acid, it tends to lower the pH of the resulting bleaching composition.  It appears, based upon clinical and in vitro testing, that dental compositions with a pH below 5 are able to etch enamel.  To avoid etching enamel, it is currently preferred to have the pH of the sustained bleaching composition in the range of about 5 to about 7” (col. 6, lines 38-45).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to modify the pH of the compositions of Allred et al. within the claimed pH range of 5-7 since the compositions of Allred et al. comprise carboxypolymethylene, i.e. Carbopol, and modifying the pH within a range of about 5 to about 7 is suitable to avoid etching, as taught by Fischer.  The artisan would have had a reasonable expectation of success with the pH range of Fischer since the compositions of Fischer also comprise Carbopol, water, glycerin, sodium hydroxide and peroxide (see Examples 1-7).

3) Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Allred et al., (US 2006/0029908) as applied to claim 2 above, and further in view of Jensen et al., (US 5,785,527, cited in IDS).
 	Allred et al., which is taught above, differs from claim 5 insofar as it does not teach potassium hydroxide.
	Jensen et al. teaches dental bleaching compositions comprising “a neutralizing agent to adjust the pH” (Abstract), wherein “[p]referred neutralizing agents include alkali hydroxides, such as sodium hydroxide and potassium hydroxide” (col. 6, lines 43-45).
Generally, it is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant’s disclosure (see MPEP 2144.06).  It is also prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07).  Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06). 
	Here, it would have been obvious to a person having ordinary skill in the art to use potassium hydroxide as the neutralizing agent to adjust the pH of the compositions of Allred et al. based on its recognized suitability for its intended use as a pH adjuster, as taught by Jensen.  It would have also been reasonable to replace the sodium hydroxide of Allred et al. with the potassium hydroxide of Jensen et al. based on their art recognized equivalence as neutralizing agents, as taught in Jensen et al.
	
Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Foxboro (Conductivity ordering guide, 1999).  Foxboro is pertinent for teaching, “Table of Conductivity VS Concentration For Common Solutions”, wherein the conductivity, in microsiemens/cm, of sodium hydroxide solutions at varying concentrations are provided.  The table shows, e.g., a conductivity of 53,200 micromho/cm for a 1% solution of sodium hydroxide.  


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612